Citation Nr: 1016407	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on two periods of active duty from March 
1954 through March 1957, and from April 1957 through May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The claim file in this matter 
has since been transferred to the RO in Los Angeles, 
California.

In May 2008, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge (VLJ).  A transcript of the 
hearing is of record.  

On appeal in April 2009, the Board remanded the case for 
further development, to include providing proper VCAA notice 
and obtaining treatment records.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran was afforded a Travel Board 
hearing in May 2008, and the Veteran's claim for service 
connection for coronary artery disease was subsequently 
remanded in April 2009.  The VLJ who conducted the hearing 
and issued the decision, however, is no longer employed by 
the Board.  Consequently, in April 2010, the Board advised 
the Veteran by letter that he had the right to another 
hearing by the VLJ who will decide his appeal and was asked 
whether he desired to have a new Board hearing.  See 38 
C.F.R. § 20.707.  He responded in the affirmative shortly 
thereafter, requesting a video conference hearing.

In order to comply with the Veteran's request, further action 
by the RO is required prior to the Board's consideration of 
this matter.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing in conjunction with his 
claim for service connection for coronary 
artery disease.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2009).  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


